Citation Nr: 0806447	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  01-08 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent from March 17, 2000 to April 24, 2006, and in 
excess of 70 percent from April 25, 2006, for the service-
connected post-traumatic stress disorder (PTSD) with 
depression.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for the service-connected post-traumatic 
headaches.  

3.  Entitlement to service connection for claimed migraine 
headaches.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from December 1964 to 
November 1966.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision by the RO.  In that 
rating decision the RO granted service connection for PTSD 
and assigned a 30 percent rating, and granted service 
connection for post-traumatic headaches with a 10 percent 
rating.  

In February 2006, this case was remanded for additional 
development and adjudication.  

In August 2006, the RO increased the evaluation of the 
veteran's PTSD with depression to 70 percent disabling, 
effective on April 25, 2006.  

Since the veteran has appealed the initial disability ratings 
assigned following the grant of service connection for PTSD 
with depression and post-traumatic headaches, the Board has 
framed these issues as shown on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The issue of service connection for migraine headaches is 
addressed in the REMAND portion of this document and is being 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  




FINDINGS OF FACT

1.  For the period from March 17, 2000 to April 24, 2006, the 
veteran's signs and symptoms of PTSD with depression, while 
productive of social isolation, depression, irritability, 
nightmares, intrusive thoughts, and other symptoms, was not 
manifested by such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; and difficulty in establishing and 
maintaining effective work and social relationships.  

2.  Beginning on April 25, 2006, the veteran's signs and 
symptoms of PTSD with depression, while productive of 
worsening symptoms, was not manifested by total occupational 
and social impairment; gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living, including the maintenance of minimal 
personal hygiene; disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own 
name.  

3.  The service-connected disability picture is shown to be 
manifested by subjective complaints of daily and sometimes 
severe headaches, and memory and concentration problems; 
there is no diagnosis of multi-infarct dementia associated 
with brain trauma.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating for 
the service-connected PTSD with depression in excess of 30 
percent from March 17, 2000 to April 24, 2006, or a 
disability rating for PTSD in excess of 70 percent on April 
25, 2006 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130 
including Diagnostic Code 9411 (2007).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected post-traumatic 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a including 
Diagnostic Codes 8045, 9304 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In letters dated in June 2001 and February 2005, the RO 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with respect to 
his claims.  

The veteran was also generally invited to send information or 
evidence to VA that may support his claims, was advised of 
the basic law and regulations governing his claims, the basis 
for the decisions regarding his claims, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  

In this regard, the Board notes that, with respect to the 
veteran's increase rating claims, the Board observes that in 
Dingess v. Nicholson, the Court recently held that upon 
receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim for 
service connection, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  

As such, no further VCAA notice is required with respect to 
the veteran's claims for initial higher disability ratings; 
and under the circumstances, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical and treatment records, VA examinations, 
the veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
the claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  


II. Initial rating claims.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2005).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, where a veteran has been diagnosed as having a 
specific condition and the diagnosed condition is not listed 
in the Ratings Schedule, the diagnosed condition will be 
evaluated by analogy to closely-related diseases or injuries 
in which not only the functions affected, but the anatomical 
localizations and symptomatology, are closely analogous.  38 
C.F.R. § 4.20.  
 
Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  


A.  PTSD with depression.

In this case, the veteran's PTSD with depression is currently 
rated as 30 percent disabling from March 17, 2000 to April 
24, 2006, and 70 percent disabling from April 25, 2006, under 
Diagnostic Code 9411.  

Under this code, a 30 percent evaluation is warranted where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal) due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often). chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted when the 
condition is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

After a careful review of the record, the Board finds that 
the veteran's PTSD with depression does not warrant an 
evaluation in excess of 30 percent from March 17, 2000 to 
April 24, 2006, and 70 percent disabling from April 25, 2000.  

In this case, the medical evidence consists primarily of VA 
examinations dated in January and May 2002, August 2003, and 
April 2006, as well as VA treatment notes.  

The January 2002 indicated that the veteran's claims file had 
been reviewed in connection with the examination and report.  
The veteran was noted to be living with his wife of over 20 
years and working for the VA Medical Center.  

The veteran and his wife used to fight due to his behavior, 
but now that he had been diagnosed with PTSD she was more 
understanding and their relationship was good.  The veteran 
reported that he tended to isolate himself at home when he 
was not at work, could not endure crowds and did not like 
social functions.  

The veteran indicated that he had no friends.  The veteran 
was noted to work as a substance abuse counselor, but 
indicated that he had problems on the job due absences as 
well as his behavior.  He missed work due to severe headaches 
as well as arthritis of the neck, had a difficult time 
interacting with others and was frequently offended by the 
behavior of others.  

The veteran also reported difficulties with sleep, 
concentration, and memory.  He had intrusive thoughts about 
his in-service motor vehicle accident.  Upon examination, the 
veteran was noted to be neat and clean in appearance and 
dressed in casual attire.  He was cooperative, and his speech 
was clear, logical and goal-directed.  

His mood was depressed with considerable anxiety.  He had 
poor eye contact and his memory appeared impaired.  The 
veteran admitted to attempting suicide once in the past, but 
denied any current suicidal or homicidal ideation.  He also 
denied auditory to visual hallucinations.  The veteran was 
diagnosed with PTSD, chronic, and assigned a GAF score of 50.  

The May 2002 VA examiner noted the veteran's family, 
occupational and military history.  The veteran was noted to 
have been married with a 28 year old son and a 30 year old 
daughter.  He was living with his wife.  The veteran's 
history of a motor vehicle accident in service was also 
noted.  

After service, the veteran was noted to have worked for 2 
years as a mover and then for 17 and a 1/2 years as a 
steelworker with Bethlehem Steel.  After that time, the 
veteran has worked as a Drug and Alcohol Counselor from 1987 
to 1999 and a similar position beginning in January 2002 with 
a VA Medical Center.   

Upon examination, the veteran was noted to be well groomed 
and neatly dressed.  He was cooperative with the examiner and 
his speech was indicated to be relevant, goal directed and 
easily understood.  His affect was variable, with 
irritability, anxiety and later tearfulness.  

The veteran was oriented three times with some impairment of 
memory and concentration.  Judgment and insight were fair to 
good.  The examiner indicated that the veteran's irritability 
frequently led to depression with low energy and a tendency 
to isolate.  

The veteran was noted to have a remote history of self-
medicating with alcohol and some street bought medications.  
He some difficulty sleeping and had nightmares about his in-
service motor vehicle accident approximately once a week.  

The veteran was also noted to have intrusive thoughts and 
flashbacks about the accident about once a month.  He avoided 
being a passenger  in a car driven by others and driving in 
bad or rainy weather.  He was also noted to avoid crowds and 
gatherings.  

The veteran was hypervigilent and had a exaggerated startle 
response.  The veteran was reported to have suicidal ideation 
after the accident.   The veteran was diagnosed with PTSD and 
assigned a GAF score of 55.  The veteran was noted to have 
mild to moderate impairment in occupational and social 
functioning.  

The veteran was again examined by VA for his psychiatric 
symptoms in August 2003.  The veteran was noted to have been 
married for a long time and employed at a VA Medical Center 
as a drug and alcohol counselor.   He indicated that he 
missed one or two days per week, and for the most part 
avoided people in the office.  

The veteran noted having irritability at work.  He did not 
think that his marriage was going well.  He ad two grown 
children and two grandchildren, but did not have much to do 
with them.  

The veteran had no friends and did not like to be around 
other people, and avoided social functions.  The examiner 
indicated that the veteran's mood was substantially 
depressed, angry and dejected.  The veteran reported being 
very irritable and indicated that he lost his temper at least 
four times per week.  He denied suicidal ideation.  

Upon examination, the veteran's grooming appeared to be good 
and neat, clean and freshly shaven.  Eye contact was poor.  
He was tense and anxious, and his manner was indicated to be 
mildly hostile, irascible and the examiner indicated that he 
projected an attitude indicating that he did not want to be 
bothered by the examiner and did not want to be there.  The 
veteran's mood was depressed and dejected, angry and 
irritable.  Speech was sparse but the veteran's response to 
questions was generally logical, coherent and goal-directed.   

The veteran exhibited some mild paranoia and suspiciousness 
but no gross psychotic ideation.  He was oriented as to time 
and place, but had a little problem with the current date.  
His concentration was impaired, social judgment was fair, and 
remote memory was substantially intact.  

The veteran also indicated frequent nightmares about his in-
service accident and hospitalization.  The veteran was noted 
to golf with his brother-in-law periodically.  

Other symptoms included social withdrawal and isolation, 
inability to maintain relationships with his family, angry 
outbursts, impulsive behavior, diminishing of interests, 
inability to perform the duties of his job in a appropriate 
fashion, and loss of weight.  The veteran was diagnosed with 
PTSD, chronic, moderate.  He was assigned a GAF score of 50.  

Finally, the veteran was examined by VA in April 2006.  The 
examiner indicated that the veteran's claims file had been 
reviewed in connection with the examination and report.  The 
veteran was noted to be living with his wife of 36 years.  
They were noted to have two adult children.  The son was 
noted to have recently moved back home due to family 
problems.  

The veteran was employed at a VA Medical Center as a 
substance abuse counselor.  The veteran reported having 
nightmares and indicated that he does best by himself.  He 
also reported angry outbursts at his wife and on the job.  

The examiner reported that the veteran was angry, depressed, 
and agitated.  The veteran's spouse was on pins and needles 
around the veteran, especially now that the son is back in 
the house, and indicated that the adult daughter cannot 
interact with the veteran at all due to his moods.  

The veteran was noted not to interact with his seven 
grandchildren.  He had no friends and did not attend parties.  
He and his wife did not share a bed due to his bad dreams; he 
got very anxious and woke up and left the bed.  The veteran 
was reported to have a poor social and family life and was 
not physically aggressive, but rather was verbally abusive.  

Upon examination, the veteran was noted to be alert and 
ambulatory.  He was restless in his chair and his eye contact 
was poor.  He was tearful often, and the examiner indicated 
that he was sweating profusely, even in the air-conditioned 
office.  His speech was coherent and relevant.  He was 
marginally cooperative due to his severe anger, and easy 
agitation.  He was noted to have difficulty talking about the 
in-service accident.  His thought processes were organized.  
He was indicated to have nightmares 3 to 4 times per week, 
and poor sleep.  He was also noted to isolate himself.  

The veteran was indicated to spend time on his porch with his 
dog and was noted to do yard work.  The veteran was noted to 
avoid driving and crowds.  He was also noted to be 
excessively concerned about the scar on his face from the 
motor vehicle accident.  No hallucinations were noted, and 
his affect was very constricted.  His mood was agitated and 
depressed.  His insight was limited to his emotional pain, 
but his judgment was fair.  

The veteran reported a suicide attempt in the past.  He 
seemed vaguely paranoid about people and delusional about his 
looks.  The veteran was noted to be barely coping at work and 
his wife was warned by his supervisor about the veteran's 
inappropriate loud verbalizations at work.  

The examiner indicated that the veteran's ability to deal 
with his occupational, social, and family life has been 
steadily getting worse over the years.  The veteran was 
diagnosed with PTSD, chronic, and assigned a GAF score of 41.  

With respect to the GAF scores noted in the VA examinations 
of the veteran, the Board notes that a GAF score of 41 to 50, 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social occupational, or school functioning 
(e.g., no friends, unable to keep a job).  

A GAF score of 51 to 60, indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

And a GAF score of 61 to 70 indicates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social occupational, or school functioning (e.g., 
occasional truancy, or theft within the household) but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

Based on review of the evidence of record, the Board finds, 
as explained hereinbelow, that entitlement to an evaluation 
in excess of 30 percent from March 17, 2000 to April 24, 
2006, has not been shown and that entitlement to a rating in 
excess of 70 percent beginning on April 25, 2006, has also 
not been shown.  

For the period from March 17, 2000 to April 24, 2006, the 
evidence of record indicates that the veteran had symptoms 
including interrupted sleep, nightmares, flashbacks, 
intrusive thoughts, anxiety, exaggerated startle response, 
hypervigilance, anger and irritability, and avoidance 
behaviors.  

The veteran reported one past suicide attempt, but no current 
suicidal or homicidal ideation, no panic attacks, and current 
problems with drugs or alcohol.  In addition, the veteran was 
noted to be married to his wife of many years and steadily 
employed.  While the veteran did report anger problems and 
social avoidance at work, the veteran was also noted to have 
taken time off from work due to severe headaches and 
arthritis of the neck.  

The veteran reported that he would golf on occasion with his 
brother-in-law.  Upon examination, the veteran was noted to 
be alert and cooperative, casually and neatly dressed.  The 
veteran answered questions, although avoided eye contact.  
The veteran was noted to be anxious and depressed.  

There was no impairment of thought processes or 
communication, and no delusions or hallucinations.  He was 
oriented times three and his memory appeared somewhat 
impaired but adequate.  Insight and judgment, as well as 
intellectual capacity, also appeared to be adequate.  The 
veteran was diagnosed with PTSD and assigned a GAF scores of 
50 to 55.  

Based on the foregoing, the veteran's total disability 
picture from March 17, 2000 to April 24, 2006, while showing 
social impairment, irritability, nightmares, poor sleep, 
isolation and other PTSD symptoms, did not evidence such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more frequently than 
once a week; difficulty in understanding complex commands; 
impairment of long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

This last factor is notable in that the veteran has 
maintained a relationship with his wife over many years, has 
two children and grandchildren, and is still married.  In 
addition, the veteran has maintained steady employment ever 
since his discharge from the service and is still employed.  

For the period from April 25, 2006, the evidence of record 
indicates that, in addition to the symptoms noted above, the 
veteran's PTSD symptoms increased, with the veteran reporting 
increased irritability, anger, depression, intrusive 
recollections, anxiety and panic, and social isolation.  The 
April 2006 examiner noted that the veteran's symptoms have 
been steadily getting worse over the years and the veteran's 
family and work relationships were strained.  

Upon examination, the veteran was noted to be alert, but 
restless and with poor eye contact.  His speech was coherent 
and relevant, his thought processes were organized, but he 
was only marginally cooperative due to his severe anger, and 
easy agitation.  

His PTSD symptoms were indicated to be nightmares, poor 
sleep, and social isolation.  No hallucinations were noted, 
and his affect was very constricted.  His mood was agitated 
and depressed.  His insight was limited to his emotional 
pain, but his judgment was fair.  The veteran was noted to be 
working, but barely coping at work.  He was indicated to be 
living with his wife of 36 years, although the relationship 
was noted to be on pins and needles.  

Based on the foregoing, an evaluation in excess of 70 percent 
from April 25, 2006 is not warranted.  While the veteran 
showed increased symptoms, the veteran's condition was not 
productive of total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of a higher evaluation on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  

There is no indication that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) for any period since the grant of 
service connection.  

Moreover, the condition is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


B. Post-traumatic headaches.

In this case, the veteran's post-traumatic headaches are 
rated as 10 percent disabling under Diagnostic Code 8045-
9304.  Under the criteria contained in the Rating Schedule, 
brain disease due to trauma with purely subjective 
complaints, such as headache, dizziness, and insomnia are 
rated as no more than 10 percent disabling under Diagnostic 
Code 9304.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  Id.   

In this case, the medical evidence consists of VA 
examinations dated in January 2002, April 2003 and March 
2006, as well as VA treatment reports.  

The January 2002 examiner indicated that the veteran suffers 
from headaches and neck pain that began after an in-service 
motor vehicle accident.  He suffered rather severe facial 
injuries and was rendered unconscious during the accident.  
The veteran's headaches and neck pain have continued since 
the accident.  

The veteran's head pain was indicated to involve two areas, 
the occipital area and the periorbital area.  The veteran 
indicated that the pain was average 7/10 in both areas.  His 
headaches occur daily, sometimes lasting all day.  The 
veteran was indicated to miss work at least one day a week 
due to headaches.  A CT scan of the head done a year prior to 
examination was indicated to be normal.  After examination, 
the veteran was noted to have post traumatic encephalopathy, 
post traumatic headaches, and possible traumatic cervical 
radiculopathies.

The April 2003 VA examiner noted that the veteran suffers 
from headaches that began after a motor vehicle accident in 
1964.  The examiner indicated that the veteran has daily 
headaches lasting most of the day.  The level of pain was 
noted to be 6 to7/10 and they become worse when he misses 
work.  

The location of the headaches was indicated to be bilaterally 
in the frontal region and the radiate backwards.  He has 
nausea and vomiting associated with these headaches but no 
scotomata.  The examiner stated that there were no other 
neurologic signs, no paralysis of the arms or legs or other 
phenomena associated with the headaches.  

The veteran was noted, however, to have numbness in the lower 
face as a result of the automobile accident and he has some 
paresthesias in his hands.  A CT scan done several years back 
was indicated to be normal.   A CT scan of the neck revealed 
minimal degenerative arthritis of the spine.  The veteran's 
treating neurologist was noted to have diagnosed mixed muscle 
contraction-migraine headaches exacerbated by musculoskeletal 
abnormalities and by PTSD.  The veteran was diagnosed as 
having post traumatic headaches.  

The veteran also complained of memory problems and problems 
organizing his thoughts, all of which began after his head 
injury.  After examination, the veteran was diagnosed with 
post traumatic headaches, post traumatic 2nd and 3rd division 
of the 5th nerve involvement (trigeminal nerve neuropathy), 
depression, and cervical degenerative disc disease and 
cervical sprain syndrome.  

The March 2006 examiner indicated that the veteran's claims 
file had been reviewed in connection with the examination and 
report.  The veteran's in-service motor vehicle accident was 
noted.  The veteran started having headaches sometime 
thereafter.  

There are very few days that the veteran is indicated not to 
have some sort of headache pain.  Sometimes the pain is a 
continuous pain that fluctuates, other times the pain is 
noted to be throbbing in character.  Some headaches can be 
aborted with medication if caught early enough.  Other 
headaches were noted to be accompanied by nausea and 
photophobia and spreads from the occipital to the frontal 
region and the vertex.  They are severe, then throbbing, then 
prostrating.  

Such headaches last the whole day and treatments were 
indicated to be ineffective.  The veteran reported that he 
has to miss a day of work every one to two weeks.  A CT scan 
that was performed in the past was noted to be normal.  

The veteran was also noted to have minimal degenerative 
arthritis of the cervical spine.  After examination, the 
veteran was diagnosed with (i) common migraine headaches, 
frequency about three a month, (ii) chronic daily headaches, 
(iii) post-traumatic facial numbness in right maxillary and 
mandibular division, and (iv) cervical degenerative joint 
disease.   

Based on the foregoing, the symptoms related to the veteran's 
post traumatic headaches consist of daily and often severe 
headaches, as well as some memory and concentration problems.  

The Board also notes that the veteran is service-connected 
for PTSD with depression related to the same in-service motor 
vehicle accident that caused his headache disability.  The 
veteran's current evaluations are post traumatic headaches 
and post-traumatic encephalopathy.  

The Board also notes that, after extensive review of the 
veteran's numerous medical records, the veteran does not 
carry a diagnosis of multi-infarct dementia associated with 
brain trauma.  

Based on the foregoing, the Board finds that entitlement to 
an evaluation in excess of 10 percent for his post-traumatic 
headaches has not been shown.  In this case, the veteran is 
receiving the maximum 10 percent evaluation available under 
Diagnostic Code 8045.  

Without a diagnosis of diagnosis of multi-infarct dementia 
associated with brain trauma, an evaluation in excess of 10 
percent is not authorized by the regulations.  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's distinct 
manifestations of his post-traumatic headaches, result in so 
exceptional or so unusual a disability picture as to warrant 
the assignment of higher evaluations on an extra-schedular 
basis.  See 38 C.F.R. § 3.321.  

There is no indication that the veteran's disability results 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  Further, the 
disability has not been shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  

In the absence of evidence of these factors, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  



ORDER

An initial rating for the service-connected PTSD with 
depression in excess of 30 percent from March 17, 2000 to 
April 24, 2006, and in excess of 70 percent from April 25, 
2006, is denied.  

An initial evaluation in excess of 10 percent for the 
service-connected post traumatic headaches is denied.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim for entitlement to service 
connection for migraine headaches must be remanded for 
further action.  

Here, the Board notes that in August 2006, the RO denied 
entitlement to service connection for common migraine 
headaches.  In January 2007, the veteran's representative 
submitted a statement indicating that the veteran suffers 
from two types of headaches that have both been linked to the 
veteran's in-service motor vehicle accident.  

The veteran's representative argues that the veteran should 
be service-connected for the migraine headaches under 
Diagnostic Code 8100.  The Board construes this submission as 
a notice of disagreement with regard to the August 2006 
decision.  The RO, however, has not issued to the veteran a 
statement of the case with respect to this issue.  

Inasmuch as the RO has not furnished the veteran a statement 
of the case that addresses the issue of service connection 
for migraine headaches, as separate from service-connected 
post traumatic headaches, a remand is warranted.  38 C.F.R. 
§ 20.201, 20.300-301;  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 
(Fed. Cir. 1997).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

The RO should furnish the veteran with a 
Statement of the Case regarding his claim 
of entitlement to service connection for 
migraine headaches, to include 
notification of the need, and the 
appropriate time period, in which to file 
a substantive appeal to perfect the 
issues, in accordance with 38 C.F.R. 
§ 19.30.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


